Citation Nr: 0407835	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  03-20 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran has established basic eligibility for 
educational assistance benefits provided under chapter 30, 
title 38, United States Code.


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from November 24, 
1993 to April 7, 1999.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

The veteran failed to appear for a February 2004 Travel Board 
hearing at the RO.  She did not advise the Board of her 
desire to postpone the hearing.  Therefore, the Board will 
proceed as if the request for a hearing had been withdrawn.  
38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  The veteran's active service from November 1993 to April 
1999 constituted her entire period of active service. 

2.  The veteran was separated by discharge in April 1999; the 
character of service was under honorable conditions (general) 
and the reason for separation was misconduct.  


CONCLUSION OF LAW

The appellant's claim of basic eligibility for educational 
assistance benefits under chapter 30, title 38, United States 
Code, lacks legal merit and entitlement under the law.  38 
U.S.C.A. § 3011 (West 2002); 38 C.F.R. § 21.7042(a) (2003); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Criteria

(a) Except as provided in subsection (c) of this section, 
each individual - (1) who - (A) after June 30, 1985, first 
becomes a member of the Armed Forces or first enters on 
active duty as a member of the Armed Forces and - (i) who 
(I) in the case of an individual whose obligated period of 
active duty is three years or more, serves at least three 
years of continuous active duty in the Armed Forces, or 
(II) in the case of an individual whose obligated period of 
active duty is less than three years, serves at least two 
years of continuous active duty in the Armed Forces; or 
(ii) who serves in the Armed Forces and is discharged or 
released from active duty (I) for a service-connected 
disability, for a medical condition which preexisted such 
service on active duty and which the Secretary determines is 
not service connected, for hardship, or for a physical or 
mental condition that was not characterized as a disability 
and did not result from the individual's own willful 
misconduct but did interfere with the individual's 
performance of duty, as determined by the Secretary of each 
military department in accordance with regulations 
prescribed by the Secretary of Defense or by the Secretary 
of Transportation with respect to the Coast Guard when it is 
not operating as a service in the Navy; 

(II) for the convenience of the Government, if, in the case 
of an individual with an obligated period of service of two 
years, the individual completes not less than 20 months of 
continuous active duty under that period of obligated 
service, or, in the case of an individual with an obligated 
period of service of at least three years, the individual 
completes not less than 30 months of continuous active duty 
under that period of obligated service; or

(III) involuntarily for the convenience of the Government as 
a result of a reduction in force, as determined by the 
Secretary of the military department concerned in accordance 
with regulations prescribed by the Secretary of Defense or 
by the Secretary of Transportation with respect to the Coast 
Guard when it is not operating as a service in the Navy; 

(B) as of December 31, 1989, is eligible for educational 
assistance benefits under chapter 34 of this title and was 
on active duty at any time during the period beginning on 
October 19, 1984, and ending on July 1, 1985, continued on 
active duty without a break in service and - 

(i) after June 30, 1985, serves at least three years of 
continuous active duty in the Armed Forces; or 
(ii) after June 30, 1985, is discharged or released from 
active duty (I) for a service-connected disability, for a 
medical condition which preexisted such service on active 
duty and which the Secretary determines is not service 
connected, for hardship, or for a physical or mental 
condition that was not characterized as a disability, as 
described in subparagraph (A)(ii)(I) of this paragraph; (II) 
for the convenience of the Government, if the individual 
completed not less than 30 months of continuous active duty 
after that date; or

(III) involuntarily for the convenience of the Government as 
a result of a reduction in force, as determined by the 
Secretary of the military department concerned in accordance 
with regulations prescribed by the Secretary of Defense or 
by the Secretary of Transportation with respect to the Coast 
Guard when it is not operating as a service in the Navy; or 

(C) as of December 31, 1989, was eligible for educational 
assistance benefits under chapter 34 of this title and - (i) 
was not on active duty on October 19, 1984; (ii) reenlists 
or reenters on a period of active duty on or after October 
19, 1984; and (iii) on or after July 1, 1985, either - (I) 
serves at least three years of continuous active duty in the 
Armed Forces; or

(II) is discharged or released from active duty (aa) for a 
service-connected disability, for a medical condition which 
preexisted such service on active duty and which the 
Secretary determines is not service connected, for hardship, 
or for a physical or mental condition that was not 
characterized as a disability, as described in subparagraph 
(A)(ii)(I) of this paragraph, (bb) for the convenience of 
the Government, if the individual completed not less than 30 
months of continuous active duty after that date, or (cc) 
involuntarily for the convenience of the Government as a 
result of a reduction in force, as determined by the 
Secretary of the military department concerned in accordance 
with regulations prescribed by the Secretary of Defense or 
by the Secretary of Transportation with respect to the Coast 
Guard when it is not operating as a service in the Navy; 


(2) who completes the requirements of a secondary school 
diploma (or equivalency certificate), or successfully 
completes (or otherwise receives academic credit for) the 
equivalent of 12 semester hours in a program of education 
leading to a standard college degree, before applying for 
benefits under this section; and (3) who, after completion 
of the service described in clause (1) of this subsection - 

(A) continues on active duty; (B) is discharged from active 
duty with an honorable discharge;(C) is released after 
service on active duty characterized by the Secretary 
concerned as honorable service and is placed on the retired 
list, is transferred to the Fleet Reserve or Fleet Marine 
Corps Reserve, or is placed on the temporary disability 
retired list; or (D) is released from active duty for 
further service in a reserve component of the Armed Forces 
after service on active duty characterized by the Secretary 
concerned as honorable service; is entitled to basic 
educational assistance under this chapter.  38 U.S.C.A. 
§ 3011(a)

(c)(1) An individual described in subsection (a)(1)(A) of 
this section may make an election not to receive educational 
assistance under this chapter.  Any such election shall be 
made at the time the individual initially enters on active 
duty as a member of the Armed Forces. Any individual who 
makes such an election is not entitled to educational 
assistance under this chapter. 

(2) An individual who after December 31, 1976, receives a 
commission as an officer in the Armed Forces upon graduation 
from the United States Military Academy, the United States 
Naval Academy, the United States Air Force Academy, or the 
Coast Guard Academy is not eligible for educational 
assistance under this section. 

(3) An individual who after December 31, 1976, receives a 
commission as an officer in the Armed Forces upon completion 
of a program of educational assistance under section 2107 of 
title 10 is not eligible for educational assistance under 
this section if the individual enters on active duty- (A) 
before October 1, 1996; or (B) after September 30, 1996, and 
while participating in such program received more than 
$3,400 for each year of such participation. (d)(1) 
For purposes of this chapter, any period of service 
described in paragraphs (2) and (3) of this subsection shall 
not be considered a part of an obligated period of active 
duty on which an individual's entitlement to assistance 
under this section is based. 

(2) The period of service referred to in paragraph (1) is 
any period terminated because of a defective enlistment and 
induction based on - 

(A) the individual's being a minor for purposes of service 
in the Armed Forces; 

(B) an erroneous enlistment or induction; or 

(C) a defective enlistment agreement. 

(3) The period of service referred to in paragraph (1) is 
also any period of service on active duty which an 
individual in the Selected Reserve was ordered to perform 
under section 12301, 12302, 12304, 12306, or 12307 of title 
10 for a period of less than 2 years. (e)(1) Any individual 
eligible for educational assistance under this section who 
does not make an election under subsection (c)(1) may 
contribute amounts for purposes of receiving an increased 
amount of basic educational assistance as provided for under 
section 3015(g) of this title.  

Such contributions shall be in addition to any reductions in 
the basic pay of such individual under subsection (b). (2) 
An individual covered by paragraph (1) may make the 
contributions authorized by that paragraph at any time while 
on active duty, but not more frequently than monthly. (3) 
The total amount of the contributions made by an individual 
under paragraph (1) may not exceed $600. Such contributions 
shall be made in multiples of $20. 

(4) Contributions under this subsection shall be made to the 
Secretary of the military department concerned.  That 
Secretary shall deposit any amounts received as 
contributions under this subsection into the Treasury as 
miscellaneous receipts. 


(f)(1) For the purposes of this chapter, a member referred 
to in paragraph (2) or (3) of this subsection who serves the 
periods of active duty referred to in that paragraph shall 
be deemed to have served a continuous period of active duty 
the length of which is the aggregate length of the periods 
of active duty referred to in that paragraph. (2) This 
subsection applies to a member who - 

(A) after a period of continuous active duty of not more 
than 12 months, is discharged or released from active duty 
under subclause (I) or (III) of subsection (a)(1)(A)(ii) of 
this section; and 

(B) after such discharge or release, reenlists or re-enters 
on a period of active duty. (3) This subsection applies to a 
member who after a period of continuous active duty as an 
enlisted member or warrant officer, and following successful 
completion of officer training school, is discharged in 
order to accept, without a break in service, a commission as 
an officer in the Armed Forces for a period of active duty. 
(g) Notwithstanding section 3002(6)(A) of this title, a 
period during which an individual is assigned full time by 
the Armed Forces to a civilian institution for a course of 
education as described in such section 3002(6)(A) shall not 
be considered a break in service or a break in a continuous 
period of active duty of the individual for the purposes of 
this chapter. 

(h)(1) Notwithstanding section 3002(6)(B) of this title, a 
member referred to in paragraph (2) of this subsection who 
serves the periods of active duty referred to in 
subparagraphs (A) and (C) of that paragraph shall be deemed 
to have served a continuous period of active duty whose 
length is the aggregate length of the periods of active duty 
referred to in such subparagraphs. (2) This subsection 
applies to a member who - (A) during the obligated period of 
active duty on which entitlement to assistance under this 
section is based, commences pursuit of a course of education 
- (i) at a service academy; or (ii) at a post-secondary 
school for the purpose of preparation for enrollment at a 
service academy; (B) fails to complete the course of 
education; and (C) re-enters on a period of active duty. 


(i) The Secretary concerned shall inform any member of the 
Armed Forces who has not completed that member's obligated 
period of active duty (as described in subsection (a)(1)(A)) 
and who indicates the intent to be discharged or released 
from such duty for the convenience of the Government of the 
minimum active duty requirements for entitlement to 
educational assistance benefits under this chapter.  Such 
information shall be provided to the member in a timely 
manner. 38 U.S.C.A. § 3011.

An individual must meet the requirements of this section, 
Sec. 21.7044, or Sec. 21.7045 in order to be eligible for 
basic educational assistance. This section requires an 
individual to complete certain academic requirements before 
applying for educational assistance. If the individual 
applies before completing those requirements, VA will 
disallow the application. However, the individual's 
premature application will not prevent the individual from 
establishing eligibility at a later time by applying for 
educational assistance again after having completed those 
academic requirements. In determining whether an individual 
has met the service requirements of this section, VA will 
exclude any period during which the individual is not 
entitled to credit for service for the periods of time 
specified in Sec. 3.15.

(a) Eligibility based solely on active duty. An individual 
may establish eligibility for basic educational assistance 
based on service on active duty under the following terms, 
conditions and requirements. 

(1) The individual must after June 30, 1985, either-- (i) 
First become a member of the Armed Forces, or (ii) First 
enter on active duty as a member of the Armed Forces; 

(2) Except as provided in paragraph (a)(5) of this section, 
the individual must-- (i) If his or her obligated period of 
active duty is three years or more, serve at least three 
years of continuous active duty in the Armed Forces; or (ii) 
If his or her obligated period of active duty is less than 
three years, serve at least two years of continuous active 
duty in the Armed Forces; 



(3) The individual, before applying for educational 
assistance, must either-- (i) Complete the requirements of a 
secondary school diploma (or an equivalency certificate), or 
(ii) Successfully complete (or otherwise receive academic 
credit for) 12 semester hours (or the equivalent) in a 
program of education leading to a standard college degree; 
and 

(4) After completing the service requirements of this 
paragraph the individual must-(i) Continue on active duty, 
or (ii) Be discharged from service with an honorable 
discharge, or (iii) Be released after service on active duty 
characterized by the Secretary concerned as honorable 
service, and (A) Be placed on the retired list, or (B) Be 
transferred to the Fleet Reserve or Fleet Marine Corps 
Reserve, or (C) Be placed on the temporary disability 
retired list, or (iv) Be released from active duty for 
further service in a reserve component of the Armed Forces 
after service on active duty characterized by the Secretary 
concerned as honorable service. 

(5) An individual who does not meet the requirements of 
paragraph (a)(2) of this section is eligible for basic 
educational assistance when he or she is discharged or 
released from active duty-- (i) For a service-connected 
disability, or (ii) For a medical condition which preexisted 
service on active duty and which VA determines is not 
service connected, or (iii) Under 10 U.S.C. 1173 (hardship 
discharge), or (iv) For convenience of the government-

(A) After completing at least 20 continuous months of active 
duty of an obligated period of active duty that is less than 
three years, or 

(B) After completing 30 continuous months of active duty of 
an obligated period of active duty that is at least three 
years, or (v) Involuntarily for the convenience of the 
government as a result of a reduction in force, as 
determined by the Secretary of the military department 
concerned in accordance with regulations prescribed by the 
Secretary of Defense or by the Secretary of Transportation 
with respect to the Coast Guard when it is not operating as 
a service in the Navy, or 

(vi) For a physical or mental condition that was not 
characterized as a disability and did not result from the 
individual's own willful misconduct but did interfere with 
the individual's performance of duty, as determined by the 
Secretary of each military department in accordance with 
regulations prescribed by the Secretary of Defense or by the 
Secretary of Transportation with respect to the Coast Guard 
when it is not operating as a service in the Navy.  (6) An 
individual whose active duty meets the definition of that  
term found in Sec. 21.7020(b)(1)(iv), and who wishes to 
become entitled to basic educational assistance, must have 
elected to do so before July 9, 1997. For an individual 
electing while on active duty, this election must have been 
made in the manner prescribed by the Secretary of Defense. 
For individuals not on active duty, this election must have 
been submitted in writing to VA.  38 C.F.R. § 20.7042(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003). 


Analysis

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to notify and to assist claimants for VA 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326  
(2003).

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  

VA received the appellant's request for education assistance 
under chapter 30 in August 2001 well after the enactment of 
the VCAA so its application is prospective rather than 
retroactive.  There is no issue as to the form or 
instructions for applying for the benefits.  38 U.S.C.A. § 
5102 (West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  VA asked 
her to provide a signature and date to the application and on 
another occasion asked for a specified numbered copy of her 
DD Form 214, which she provided.  The service department also 
confirmed that she had only one period of service and that 
was consistent with her DD Form 214 that showed no prior 
active service.  There is no other information needed to 
complete the application.  

The threshold issue, which must be addressed, is whether the 
appellant meets the basic requirements for eligibility to 
such VA benefits and there is no issue of fact in dispute.  
Indeed, the veteran acknowledged in her notice of 
disagreement that she did not have documents to prove receipt 
of an honorable discharge but felt the DD Form 214 should be 
ample evidence of honorable service.  As noted above the 
record contains additional service department data that 
pertained to the veteran's service dates.  In addition, she 
has not indicated having received or requested an upgrade of 
the character of discharge or that she meets any alternative 
basis for basic eligibility, the character of her discharge 
notwithstanding.  

The law is dispositive in this case.  Where the law, not the 
underlying facts or development of the facts are dispositive 
in a matter, the VCAA can have no effect on the appeal.  
Manning v. Principi, 16 Vet. App. 534, 542 (2002); Smith v. 
Gober, 14 Vet. App.  227 (2002) (VCAA has no effect on appeal 
limited to interpretation of law); Dela Cruz v. Principi, 15 
Vet. App. 143 (2002) (VCAA not applicable where law, not 
factual evidence, is dispositive).  Therefore, the Board 
finds that no further action is necessary under the VCAA in 
this case and that the case is ready for appellate review.  

Therefore, adjudication of this appeal, without referral to 
the RO for consideration under VCAA, or further consideration 
at the Board of its duty to notify or assist provisions and 
implementing regulations poses no harm or prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  

Basic Eligibility for VA Educational Assistance Benefits

The appellant seeks educational assistance benefits under the 
Montgomery GI Bill (MGIB), chapter 30, title 38, United 
States Code.  The veteran notes that she has been deemed 
ineligible for such educational assistance benefits based 
upon the fact that her discharge from service was not an 
honorable discharge that would qualify her for such benefits.  

She has asserted that her DD Form 214 should be sufficient to 
show honorable service as she received a medal for good 
conduct.  However she had only one period of service.  Here 
there is no reenlistment period to consider.  The veteran's 
DD Form 214 indicates that she was separated from service 
after a single period of service under honorable conditions  
(General).  The narrative reason for discharge was: 
"Misconduct."  The service department also submitted a 
supplemental report that confirmed only one period of service 
as reflected in the separation document.  

The veteran has not disputed the accuracy of her service 
dates; she has not alleged, either by statements or in 
correspondence that she has received an upgraded discharge or 
otherwise meets criteria to establish basic entitlement to 
educational assistance under the MGIB.  

The legal criteria governing service eligibility requirements 
in this case are very specific and a threshold element is the 
character of discharge.  The criteria specify that in order 
to be eligible to receive educational benefits pursuant to 
chapter 30, an individual, after June 30, 1985, must first 
become a member of the Armed Forces, serve at least three 
years of continuous active duty in the Forces, and must be 
discharged with an honorable discharge.  38 U.S.C.A. § 
3011(a) (West 2002); 38 C.F.R. § 21.7042 (a) (2003).  


She is not an individual who does not meet the requirement of 
at least three years of continuous active duty to warrant 
consideration of any alternative basis for eligibility for 
such individuals.  See for example 38 C.F.R. § 21.7042 (a) 
(5).  

The character of the veteran's discharge does not satisfy the 
basic eligibility requirement for MGIB benefits in her 
circumstances.  38 U.S.C.A. § 3011(a); 38 C.F.R. § 21.7042 
(a).  The veteran does not dispute this finding.  

Although the veteran indicates she would like to have her 
money back, the service department rather than VA is the 
appropriate forum for that request.  See 38 U.S.C.A. § 3011 
providing that any amount by which the basic pay of an 
individual is reduced under this chapter shall revert to the 
Treasury and shall not, for purposes of any Federal law, be 
considered to have been received by or to be within the 
control of such individual.  See also for example Sandstrom 
v. Principi, 16 Vet. App. 481 (2002); affirmed, Sandstrom v. 
Principi, No. 03-7005 (Fed. Cir. Feb. 20, 2004) regarding 
limitations on agency authority.

The Board can understand the veteran's frustration; however, 
the legal criteria governing basic eligibility for MGIB 
educational assistance benefits are specific.  
Unfortunately, there is simply no legal basis to find the 
veteran eligible for educational assistance benefits under 
the MGIB as the facts regarding her service are not in 
dispute and determinations of service are binding.  

VA is bound by the findings of the service department with 
respect to the type or classification of a service member's 
military service and discharge there from.  See Duro v.  
Derwinski, 2 Vet. App. 530, 532 (1992); see also Dacoron v.  
Brown, 4 Vet. App. 115, 120 (1993).  

As the disposition of this claim is based on the law, and not 
on the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994). 


ORDER

Basic eligibility for VA educational assistance benefits 
under chapter 30, title 38, United States Code not having 
been established as a matter of law, the appeal is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



